DETAILED ACTION
This action is FINAL in response to the amendments filed 05/07/2021.
Claims 1-4, 7-14, and 17-20 are pending.
Claims 1-4, 7-14, and 17-20 are rejected.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-8, 10-14, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2009/0070234 A1) in view of Lim (US 2013/0106690 A1) in further view of Struthers et al. (US 2003/0075600 A1).

Regarding claim 1, Peters teaches A beverage vendor, comprising (Abstract; Figure 3; Paragraph [0025] “"beverage forming dispenser", "product dispenser", " beverage dispenser", "dispenser apparatus", and "dispenser" refer to a device which dispenses a product such as a beverage, can, bottle, or container”): a nozzle configured to dispense one or more beverage ingredients of a beverage (Figure 1; Paragraph [0033] “a product dispenser, such as 102A, with an ingredient matrix, such as 108, can include one or more pumps and/or valves, such as 120 and 122 respectively, and a nozzle, such as 124… to dispense a custom product or beverage”); a user interface configured to display a plurality of selectable beverage icons (Figure 1; Figure 3;  Paragraph [0006] “product dispenser can include a user interface operable to interact with a consumer and receive at least one input from the consumer”; Paragraph [0008] “via a user interface associated with the product dispenser at least one product recipe comprising at least one selectable product ingredient or adjustable display device, such as 112, of a particular recipe to form a selected product or beverage”); a controller configured to receive a selection of a first selectable beverage icon of the plurality of selectable beverage icons associated with the beverage (Paragraph [0044] “An associated processor or controller, such as 106, can facilitate a user's selection via display device, such as 112, of a particular recipe to form a selected product or beverage. The processor or controller, such as 106, can display one or more products or beverages for selection via the display device, such as 112. The user may select at least one of the products or beverages using the display device, such as 112, for instance, pressing a button provided by or associated with the display device 112. The processor or controller, such as 106, may obtain from a local memory, such as 110, or may communicate via a network, such as 104, with at least one database, or may communicate with at least one data processing resource, such as server 126, to obtain corresponding ingredients and/or ratio of ingredients for forming the selected product or beverage”), wherein upon the selection of the first selectable beverage icon, the user interface is configured to display a cost per amount of the beverage in the first selectable beverage icon (Figure 10; Paragraph [0103] “a processor or controller, such as 106 in FIG. 1, can determine a PRICE PER OUNCE or other cost per unit for a selected product. For example, the controller, such as 106, can communicate with an associated memory or data storage device, such as 110, to determine a cost and size for the selected product. The controller, such as 106, can optionally display the PRICE PER OUNCE or other cost per unit of the selected product via a user interface, such as ; and a payment module configured to receive a payment for a pouring session (Figure 10; Paragraph [0104] “in which the consumer purchase is authorized by way of a machine readable item… such as 102A, can facilitate and authorize a payment from a cashless implement, such as a machine readable item, associated with a consumer. For example, the processor or controller, such as 106, can receive payment information from a cashless implement, such as a machine readable item, associated with a consumer. The payment information can include, but is not limited to, a credit or debit card or account number”; Paragraph [0105]), wherein responsive to receiving the payment, (Paragraph [0129] “a consumer can prepay for a product. In this regard, a MAX BEVERAGE COST equal to the prepayment can be determined. The consumer can then operate the product dispenser dispensing a product in a PRICE PER OUNCE model” (indicating there is some means by which a customer dispenses the product)), wherein upon a selection, the user interface is further configured to display a dispense gauge in the first selectable beverage icon (Figure 10; Paragraph [0111] “in which the final product price is optionally determined and displayed.”; Figure 11; Paragraph [0129] “The consumer can then operate the product dispenser dispensing a product in a PRICE PER OUNCE model. In such a model the consumer can dispense a TOTAL BEVERAGE VOLUME which in part determines a TOTAL BEVERAGE COST up the MAX BEVERAGE COST, wherein the TOTAL BEVERAGE COST is the TOTAL BEVERAGE VOLUME multiplied by the PRICE PER OUNCE”; Paragraph [0127] “The controller, such as 106, can optionally display the FINAL BEVERAGE COST or other cost of the selected product via a user interface” (the user interface being the first selectable beverage icon)), wherein the dispense gauge includes a display of a current total amount of product dispensed and/or a current total cost of the pouring session (Figure 10; Paragraph [0111] “in which the final product price is optionally determined and displayed.”; Figure 11; Paragraph [0129] “The consumer can then operate the product dispenser dispensing a product in a PRICE PER OUNCE model. In such a model the consumer can dispense a TOTAL BEVERAGE VOLUME which in part determines a TOTAL BEVERAGE COST up the MAX BEVERAGE COST, wherein the TOTAL BEVERAGE COST is the TOTAL BEVERAGE VOLUME multiplied by the PRICE PER OUNCE”; Paragraph [0127]). However, Peters does not explicitly teach the user interface is further configured to provide a selectable pour icon on the user interface; wherein upon a selection of the selectable pour icon, the user interface is further configured to display a dispense gauge; includes a periodically updating display of a current total amount of product dispensed.
Lim, from the same field of endeavors, teaches the user interface is further configured to provide a selectable pour icon on the user interface (Figure 4B; Paragraph [0031] “a user may cause the dispensing of a drink by pressing a button (e.g., a button labeled " pour") or pressing the container against a dispensing lever to activate the dispenser. In some embodiments, the button may be an icon on touch screen 303”; Paragraph [0044])
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Lim into the teachings of Peters to teach a button whereby users can control the dispensing of liquid.

Struthers, from the same field of endeavors, teaches wherein upon a selection of the selectable pour icon, the user interface is further configured to display a dispense gauge (Figure 1; Figure 2 depicting the current cost of the dispensed liquid; Figure 4; Paragraph [0005] “Current fuel dispensers display three typical configurations of mechanical buttons and/or electronic displays, by which a customer can effect a transaction at the fuel dispenser”; Paragraphs [0031]-[0036]; Paragraph [0056]) includes a periodically updating display of a current total amount of product dispensed (Figure 1; Figure 2 depicting the current cost of the dispensed liquid; Figure 4; Paragraph [0005] “Current fuel dispensers display three typical configurations of mechanical buttons and/or electronic displays, by which a customer can effect a transaction at the fuel dispenser”; Paragraphs [0031]-[0036]; Paragraph [0056]; Paragraph [0005]; paragraph [0073] “demonstrates that a wide variety of screen sequences may be displayed to the customer during fueling, as exemplified in screen ).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Struthers into the teachings of Peters to teach displaying a real time cost.
One would be motivated to do so a user can control exactly how much of an item they want and how much they want to spend. More user control leads to higher customer satisfaction.

Regarding claim 3, Peters further teaches wherein dispensing a product is not present on the user interface until receiving the payment (Figure 10; Paragraph [0106] “can allow the consumer to dispense a desired product”; Paragraph [0105]). However, Peters does not explicitly teach wherein a the selectable pour icon is not present on the user interface.
Lim, from the same field of endeavors, wherein a the selectable pour icon is not present on the user interface (Figure 7A)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Lim into the teachings of Peters to teach a button whereby users can control the dispensing of liquid.
One would be motivated to do so as to allow a user to control the timing and quantity of the liquid dispensed thus reducing the amount of wasted beverage as the user receives the exact desired amount in the exact location (see paragraph [0031] of Lim). 

Regarding claim 4, Peters further teaches further comprising: a pumping or metering device configured to supply a beverage ingredient from an ingredient source to the nozzle, wherein the controller is configured to activate the 51 10851-017US1 (81322122/P00403808)pumping or metering device (Figure 1; Paragraph [0031] “a product ingredient package, such as 11 6A, can be manufactured as a pouch of liquid secured in a plastic ridged container to allow insertion into an ingredient matrix, such as 108. When inserted into the ingredient matrix, such as 108, the package, such as 116A, or pouch can be pierced by at least one associated fitting which allows the liquid in the package, such as 11 6A, or pouch to be pumped or otherwise metered by the controller, such as 106, or the matrix, such as 108 and associated equipment in precise ratios to form the desired product, such as a beverage”)  and dispense the beverage from the nozzle (Figure 1; Paragraph [0033] “a product dispenser, such as 102A, with an ingredient matrix, such as 108, can include one or more pumps and/or valves, such as 120 and 122 respectively, and a nozzle, such as 124… to dispense a custom product or beverage”). However, Peters does not explicitly teach upon a selection of the selectable pour icon to dispense the beverage.
Lim, from the same field of endeavors, teaches upon a selection of the selectable pour icon to dispense the beverage from the nozzle (Figure; Paragraph [0031] “A user may make a beverage selection using touch screen 303 and/or other input components of the beverage dispenser 300.. When the container is in position to receive the selected beverage, the user may make selections on the touch screen 303 to cause the selected beverage to be dispensed from a dispensing head… a user may dispensing of a drink by pressing a button (e.g., a button labeled " pour") or pressing the container against a dispensing lever to activate the dispenser. In some embodiments, the button may be an icon on touch screen 303, or an electrical push button located elsewhere on the chassis of beverage dispenser 300”; Paragraph [0044]; Figure 3; Paragraph [0034]; Paragraph [0037]; Figure 5B)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Lim into the teachings of Peters to teach dispensing a beverage upon selection of an icon.
One would be motivated to do so as to allow a user to control the timing and quantity of the liquid dispensed thus reducing the amount of wasted beverage as the user receives the exact desired amount in the exact location (see paragraph [0031] of Lim).
 
Regarding claim 7, Peters further teaches wherein the dispense gauge is updated to reflect the current value for the total amount and/or the total cost (Figure 11 element 1122 and 1110; Paragraph [0108]). However, Peters does not explicitly teach update in real- time to reflect the current value for the total amount and/or the total cost as the selectable pour button is held down.
Struthers, from the same field of endeavors, teaches update in real- time to reflect the current value for the total amount and/or the total cost as the selectable pour button is held down (Figure 1; Figure 2 depicting the current cost of the dispensed liquid; Figure 4; Paragraph [0005] “Current fuel dispensers display three typical configurations of mechanical buttons and/or electronic displays, by which a 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Struthers into the teachings of Peters to teach displaying a real time cost.
One would be motivated to do so a user can control exactly how much of an item they want and how much they want to spend. More user control leads to higher customer satisfaction.

Regarding claim 8, Peters further teaches in response to display of the dispense gauge in the first selectable beverage icon (Figure 7 element 710 and 714 i.e. the dispense gauge is displayed and allocated after which the beverage can be dispensed). Peters does not explicitly teach wherein the user interface is further configured to display a selected beverage icon in proximity to the selectable pour button.
 Lim, from the same field of endeavors, teaches wherein the user interface is further configured to display a selected beverage icon in proximity to the selectable pour button (Figure 4A (Element 425 and 445 being displayed in close proximity to each other))
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Lim into the teachings of Peters to teach displaying buttons.
One would be motivated to do so a user can view the item they wish to purchase to ensure it is accurately provided. Additionally, the location of a specific icon can be considered a design choice. 

Regarding claim 10, Peters further teaches wherein the controller is further configured to receive a selection of a second selectable beverage icon of the plurality of selectable beverage icons during the pouring session (Paragraph [0102] “other products can be selected by a consumer, or other data associated with one or more product selections can be entered by a consumer. In one embodiment, a product selection can be effectuated by way of a graphical user interface associated with a product dispenser, such as user interface 112”; Figure 1; Figure 3; Paragraph [0009]; Paragraph [0074] “ingredient list is displayed or otherwise output to the consumer on the product dispenser graphical user interface. In the embodiment shown, a processor or controller, such as 106 in FIG. 1, associated with the product dispenser, such as 102A, can provide an ingredient list to the consumer. For example, after the consumer indicates he or she wants to make his or her own recipe, the controller, such as 106, can provide an ingredient list”), 52 10851-017US1 (81322122/P00403808)wherein upon selection of the second selectable beverage icon, the user interface is further configured to display the dispense gauge in the second selectable beverage icon (Figure 7; Paragraph [0074] “in which an input is received from the consumer to select ingredient ratios, volumes, and/or portions for each of the ingredients selected” (i.e. a dispense gauge for each beverage is displayed)).

Regarding claim 11, Peters teaches A method of dispensing a beverage from a beverage vendor, the method comprising  (Abstract; Figure 3; Paragraph [0025] “"beverage forming dispenser", "product dispenser", " beverage dispenser", "dispenser apparatus", and "dispenser" refer to a device which dispenses a product such as a beverage, can, bottle, or container”): displaying a plurality of selectable beverage icons on a user interface of the beverage vendor (Figure 1; Figure 3;  Paragraph [0006] “product dispenser can include a user interface operable to interact with a consumer and receive at least one input from the consumer”; Paragraph [0008] “via a user interface associated with the product dispenser at least one product recipe comprising at least one selectable product ingredient or adjustable product formulation parameter”; Paragraph [0044] “An associated processor or controller, such as 106, can facilitate a user's selection via display device, such as 112, of a particular recipe to form a selected product or beverage”); receiving a selection of a first selectable beverage icon of the plurality of selectable beverage icons (Paragraph [0044] “An associated processor or controller, such as 106, can facilitate a user's selection via display device, such as 112, of a particular recipe to form a selected product or beverage. The processor or controller, such as 106, can display one or more products or beverages for selection via the display device, such as 112. The user may select at least one of the beverages using the display device, such as 112, for instance, pressing a button provided by or associated with the display device 112. The processor or controller, such as 106, may obtain from a local memory, such as 110, or may communicate via a network, such as 104, with at least one database, or may communicate with at least one data processing resource, such as server 126, to obtain corresponding ingredients and/or ratio of ingredients for forming the selected product or beverage”); upon receiving the selection of the first selectable beverage icon, displaying a cost per amount of a beverage associated with the first selectable beverage icon in the first selectable beverage icon (Figure 10; Paragraph [0103] “a processor or controller, such as 106 in FIG. 1, can determine a PRICE PER OUNCE or other cost per unit for a selected product. For example, the controller, such as 106, can communicate with an associated memory or data storage device, such as 110, to determine a cost and size for the selected product. The controller, such as 106, can optionally display the PRICE PER OUNCE or other cost per unit of the selected product via a user interface, such as 112, associated with a product dispenser” (the user interface being the first selectable beverage icon)); receiving a payment for a pouring session on the beverage vendor  (Figure 10; Paragraph [0104] “in which the consumer purchase is authorized by way of a machine readable item… such as 102A, can facilitate and authorize a payment from a cashless implement, such as a machine readable item, associated with a consumer. For example, the processor or controller, such as 106, can receive payment information from a cashless implement, such as a machine readable item, associated with a consumer. The payment information can include, but is not limited to, a credit or debit card or account number”; Paragraph ; and in response to receiving the payment (Paragraph [0129] “a consumer can prepay for a product. In this regard, a MAX BEVERAGE COST equal to the prepayment can be determined. The consumer can then operate the product dispenser dispensing a product in a PRICE PER OUNCE model” (indicating there is some means by which a customer dispenses the product)); upon receiving a selection, displaying a dispense gauge in the first selectable beverage icon (Figure 10; Paragraph [0111] “in which the final product price is optionally determined and displayed.”; Figure 11; Paragraph [0129] “The consumer can then operate the product dispenser dispensing a product in a PRICE PER OUNCE model. In such a model the consumer can dispense a TOTAL BEVERAGE VOLUME which in part determines a TOTAL BEVERAGE COST up the MAX BEVERAGE COST, wherein the TOTAL BEVERAGE COST is the TOTAL BEVERAGE VOLUME multiplied by the PRICE PER OUNCE”; Paragraph [0127] “The controller, such as 106, can optionally display the FINAL BEVERAGE COST or other cost of the selected product via a user interface” (the user interface being the first selectable beverage icon)), wherein the dispense gauge includes a total amount of product dispensed and/or a total cost of the pouring session (Figure 10; Paragraph [0111] “in which the final product price is optionally determined and displayed.”; Figure 11; Paragraph [0129] “The consumer can then operate the product dispenser dispensing a product in a PRICE PER OUNCE model. In such a model the consumer can dispense a TOTAL BEVERAGE VOLUME which in part determines a TOTAL BEVERAGE COST up the MAX BEVERAGE COST, wherein the TOTAL BEVERAGE COST is the TOTAL BEVERAGE VOLUME multiplied by the PRICE PER OUNCE”; Paragraph [0127]).. However, Peters does not explicitly  providing a selectable pour icon on the user interface; upon receiving the selection of the selectable pour icon, display a dispense gauge;  periodically updating the display gauge to show a current total amount of product dispensed and/or a current total cost of the pouring session.
Lim, from the same field of endeavors, teaches providing a selectable pour icon on the user interface (Figure 4B; Paragraph [0031] “a user may cause the dispensing of a drink by pressing a button (e.g., a button labeled " pour") or pressing the container against a dispensing lever to activate the dispenser. In some embodiments, the button may be an icon on touch screen 303”; Paragraph [0044])
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Lim into the teachings of Peters to teach a button whereby users can control the dispensing of liquid.
One would be motivated to do so as to allow a user to control the timing and quantity of the liquid dispensed thus reducing the amount of wasted beverage as the user receives the exact desired amount in the exact location (see paragraph [0031] of Lim “A user may make a beverage selection using touch screen 303 and/or other input components of the beverage dispenser 300. To receive the selected beverage, a user may place a cup or other suitable container (e.g., bottle, can, pouch) on or near shelf 302. When the container is in position to receive the selected beverage, the user may make selections on the touch screen 303 to cause the selected beverage to be dispensed from a dispensing head”)
Struthers, from the same field of endeavors, teaches wherein upon receiving the selection of the selectable pour icon, display a dispense gauge (Figure 1; periodically updating the display gauge to show a current total amount of product dispensed and/or a current total cost of the pouring session (Figure 1; Figure 2 depicting the current cost of the dispensed liquid; Figure 4; Paragraph [0005] “Current fuel dispensers display three typical configurations of mechanical buttons and/or electronic displays, by which a customer can effect a transaction at the fuel dispenser”; Paragraphs [0031]-[0036]; Paragraph [0056]; Paragraph [0005]; paragraph [0073] “demonstrates that a wide variety of screen sequences may be displayed to the customer during fueling, as exemplified in screen sequences 600, 650, 700 and 750. Each of these sequences proceeds from screen 602, which shows the amount of the customer's fuel purchase in indicator object 310”).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Struthers into the teachings of Peters to teach displaying a real time cost.
One would be motivated to do so a user can control exactly how much of an item they want and how much they want to spend. More user control leads to higher customer satisfaction.

Regarding claim 13, Peters teaches allowing a user to dispense a product only after receiving the payment (Figure 10; Paragraph [0106] “can allow the consumer to  wherein providing the selectable pour icon comprises displaying the selectable pour icon on the user interface.
Lim, from the same field of endeavors, teaches wherein providing the selectable pour icon comprises displaying the selectable pour icon on the user interface (Figure 4B (a pour icon and the selectable pour icon being element 445); Paragraph [0031] “A user may make a beverage selection using touch screen 303 and/or other input components of the beverage dispenser 300.. When the container is in position to receive the selected beverage, the user may make selections on the touch screen 303 to cause the selected beverage to be dispensed from a dispensing head… a user may cause the dispensing of a drink by pressing a button (e.g., a button labeled " pour") or pressing the container against a dispensing lever to activate the dispenser. In some embodiments, the button may be an icon on touch screen 303, or an electrical push button located elsewhere on the chassis of beverage dispenser 300”; Paragraph [0044]; Figure 3; Paragraph [0028]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Lim into the teachings of Peters to teach a button whereby users can control the dispensing of liquid.
One would be motivated to do so as to allow a user to control the timing and quantity of the liquid dispensed thus reducing the amount of wasted beverage as the user receives the exact desired amount in the exact location (see paragraph [0031] of Lim). 

Regarding claim 14, Peters further teaches further comprising: supplying a beverage ingredient from an ingredient source to a nozzle on the beverage vendor (Figure 1; Paragraph [0033] “a product dispenser, such as 102A, with an ingredient matrix, such as 108, can include one or more pumps and/or valves, such as 120 and 122 respectively, and a nozzle, such as 124… to dispense a custom product or beverage”). However, Peters does not explicitly teach upon receiving a selection of the selectable pour icon to dispense the beverage from the nozzle.
Lim, from the same field of endeavors, teaches upon receiving a selection of the selectable pour icon to dispense the beverage from the nozzle (Figure; Paragraph [0031] “A user may make a beverage selection using touch screen 303 and/or other input components of the beverage dispenser 300.. When the container is in position to receive the selected beverage, the user may make selections on the touch screen 303 to cause the selected beverage to be dispensed from a dispensing head… a user may cause the dispensing of a drink by pressing a button (e.g., a button labeled " pour") or pressing the container against a dispensing lever to activate the dispenser. In some embodiments, the button may be an icon on touch screen 303, or an electrical push button located elsewhere on the chassis of beverage dispenser 300”; Paragraph [0044]; Figure 3; Paragraph [0034]; Paragraph [0037]; Figure 5B)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Lim into the teachings of Peters to teach dispensing a beverage upon selection of an icon.
One would be motivated to do so as to allow a user to control the timing and quantity of the liquid dispensed thus reducing the amount of wasted beverage as the 

Regarding claim 17, Peters further teaches further comprising: updating the dispense gauge to reflect the current value for the total amount and/or the current total cost (Figure 11 element 1122 and 1110; Paragraph [0108]). However, Peters does not explicitly teach wherein periodically updating the display gauge; updating the dispense gauge in real-time reflect a current value for the total amount and/or the total cost as the selectable pour button is selected.
Struthers, from the same field of endeavors, teaches wherein periodically updating the display gauge; updating the dispense gauge in real-time reflect a current value for the total amount and/or the total cost as the selectable pour button is selected (Figure 1; Figure 2 depicting the current cost of the dispensed liquid; Figure 4; Paragraph [0005] “Current fuel dispensers display three typical configurations of mechanical buttons and/or electronic displays, by which a customer can effect a transaction at the fuel dispenser”; Paragraphs [0031]-[0036]; Paragraph [0056]; Paragraph [0005]; paragraph [0073] “demonstrates that a wide variety of screen sequences may be displayed to the customer during fueling, as exemplified in screen sequences 600, 650, 700 and 750. Each of these sequences proceeds from screen 602, which shows the amount of the customer's fuel purchase in indicator object 310” (additionally, it is noted that it is well known that gas pumps continuously display the volume and price of the dispensing liquid)).

One would be motivated to do so a user can control exactly how much of an item they want and how much they want to spend. More user control leads to higher customer satisfaction.

Regarding claim 18, Peters further teaches in response to displaying the dispense gauge in the first selectable beverage icon (Figure 7 element 710 and 714 i.e. the dispense gauge is displayed and allocated after which the beverage can be dispensed). Peters does not explicitly teach further comprising: displaying a selected beverage icon in proximity to the selectable pour button.
 Lim, from the same field of endeavors, teaches further comprising: displaying a selected beverage icon in proximity to the selectable pour button (Figure 4A (Element 425 and 445 being displayed in close proximity to each other))
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Lim into the teachings of Peters to teach displaying buttons.
One would be motivated to do so a user can view the item they wish to purchase to ensure it is accurately provided. Additionally, the location of a specific icon can be considered a design choice. 

Regarding claim 20, Peters further teaches, further comprising:  54 10851-017US1 (81322122/P00403808)receiving a selection of a second selectable beverage icon of the plurality of selectable beverage icons during the pouring session (Paragraph [0102] “other products can be selected by a consumer, or other data associated with one or more product selections can be entered by a consumer. In one embodiment, a product selection can be effectuated by way of a graphical user interface associated with a product dispenser, such as user interface 112”; Figure 1; Figure 3; Paragraph [0009]; Paragraph [0074] “ingredient list is displayed or otherwise output to the consumer on the product dispenser graphical user interface. In the embodiment shown, a processor or controller, such as 106 in FIG. 1, associated with the product dispenser, such as 102A, can provide an ingredient list to the consumer. For example, after the consumer indicates he or she wants to make his or her own recipe, the controller, such as 106, can provide an ingredient list”; ), 52 10851-017US1 (81322122/P00403808)and upon selection of the second selectable beverage icon, displaying the dispense gauge in the second selectable beverage icon (Figure 7; Paragraph [0074] “in which an input is received from the consumer to select ingredient ratios, volumes, and/or portions for each of the ingredients selected” (i.e. a dispense gauge for each beverage is displayed)).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2009/0070234 A1) in view of Lim (US 2013/0106690 A1) in further view of Struthers et al. (US 2003/0075600 A1) in further view of Crawford et al. (US 2019/0300357 A1).

Regarding claim 2, Peters does not explicitly teach wherein the selectable pour icon is provided on the user interface from activation of a locked pour icon that was unavailable for selection.
Lim, from the same field of endeavors, teaches wherein the selectable pour icon is provided on the user interface from activation of a pour icon that was unavailable for selection (Figure 4B; Paragraph [0031] “A user may make a beverage selection using touch screen 303 and/or other input components of the beverage dispenser 300.. When the container is in position to receive the selected beverage, the user may make selections on the touch screen 303 to cause the selected beverage to be dispensed from a dispensing head… a user may cause the dispensing of a drink by pressing a button (e.g., a button labeled " pour") or pressing the container against a dispensing lever to activate the dispenser. In some embodiments, the button may be an icon on touch screen 303, or an electrical push button located elsewhere on the chassis of beverage dispenser 300” (i.e. the user must select the desired beverage before the pour button can be activated); Paragraph [0044]; Figure 3)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Lim into the teachings of Peters to teach a button whereby users can control the dispensing of liquid.
One would be motivated to do so as to allow a user to control the timing and quantity of the liquid dispensed thus reducing the amount of wasted beverage as the user receives the exact desired amount in the exact location (see paragraph [0031] of Lim). 
a locked pour icon (Paragraph [0072] “after selecting a purchased beverage plan, the customer may identify a particular beverage dispenser 110 from which to dispense beverages. Based on the selected beverage plan and beverage dispenser 110, controller 120 and/or remote controller 124 may determine whether or not the customer is authorized to dispense beverage(s) from the dispenser 110. If the customer is authorized by controller 120 and/or remote controller 124, the beverage dispenser 110 is unlocked and beverage dispensing at the beverage dispenser 110 is permitted”; Figure 1; Figure 3; Figure 4; Paragraph [0042]; Paragraph [0041])
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Crawford into the teachings of Peters to teach a locked icon.
One would be motivated to do so as to ensure only authorized purchased can proceed thus reducing the risk of monetary loss (See paragraph [0072 of Crawford).

Regarding claim 12, Peters does not explicitly teach wherein providing the selectable pour icon comprises activating a locked pour icon on the user interface that is unavailable for selection.
Lim, from the same field of endeavors, teaches wherein providing the selectable pour icon comprises activating a pour icon on the user interface that is unavailable for selection (Figure 4B; Paragraph [0031] “A user may make a beverage selection using touch screen 303 and/or other input components of the beverage dispenser 300.. When the container is in position to receive the selected beverage, the dispensing of a drink by pressing a button (e.g., a button labeled " pour") or pressing the container against a dispensing lever to activate the dispenser. In some embodiments, the button may be an icon on touch screen 303, or an electrical push button located elsewhere on the chassis of beverage dispenser 300” (i.e. the user must select the desired beverage before the pour button can be activated); Paragraph [0044]; Figure 3)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Lim into the teachings of Peters to teach a button whereby users can control the dispensing of liquid.
One would be motivated to do so as to allow a user to control the timing and quantity of the liquid dispensed thus reducing the amount of wasted beverage as the user receives the exact desired amount in the exact location (see paragraph [0031] of Lim). 
Crawford, from the same field of endeavors, teaches a locked pour icon (Paragraph [0072] “after selecting a purchased beverage plan, the customer may identify a particular beverage dispenser 110 from which to dispense beverages. Based on the selected beverage plan and beverage dispenser 110, controller 120 and/or remote controller 124 may determine whether or not the customer is authorized to dispense beverage(s) from the dispenser 110. If the customer is authorized by controller 120 and/or remote controller 124, the beverage dispenser 110 is unlocked and beverage dispensing at the beverage dispenser 110 is permitted”; Figure 1; Figure 3; Figure 4; Paragraph [0042]; Paragraph [0041])

One would be motivated to do so as to ensure only authorized purchased can proceed thus reducing the risk of monetary loss (See paragraph [0072 of Crawford).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2009/0070234 A1) in view of Lim (US 2013/0106690 A1) in further view of Struthers et al. (US 2003/0075600 A1) in further view of Yang et al. (US 2018/0260807A1).

Regarding claim 9, Peters does not explicitly teach wherein the selected beverage icon is conjoined with the selectable pour button.
 Lim, from the same field of endeavors, teaches displaying a selected beverage icon in proximity to the selectable pour button (Figure 4A (Element 425 and 445 being displayed in close proximity to each other))
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Lim into the teachings of Peters to teach information near a pour icon.
One would be motivated to do so a user can view the item they wish to purchase to ensure it is accurately provided. Additionally, the location of a specific icon can be considered a design choice. 
wherein an icon is conjoined with another icon (Figure 2A depicting two overlapping icons)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Lim into the teachings of Lim and Peters to teach overlapping icons.
One would be motivated to do so a user can more accurately view information. Additionally, the location of a specific icon can be considered a design choice. 

Regarding claim 19, Peters does not explicitly teach wherein the selected beverage icon is conjoined with the selectable pour button.
 Lim, from the same field of endeavors, teaches displaying a selected beverage icon in proximity to the selectable pour button (Figure 4A (Element 425 and 445 being displayed in close proximity to each other))
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Lim into the teachings of Peters to teach information near a pour icon.
One would be motivated to do so a user can view the item they wish to purchase to ensure it is accurately provided. Additionally, the location of a specific icon can be considered a design choice. 
Lim, from the same field of endeavors, teaches displaying wherein an icon is conjoined with another icon (Figure 2A depicting two overlapping icons)

One would be motivated to do so a user can more accurately view information. Additionally, the location of a specific icon can be considered a design choice. 

Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive. See above rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some additional pertinent pieces of art are referenced on 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/WHITNEY POFFENBARGER/Examiner, Art Unit 3627    


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627